Citation Nr: 1122595	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, as secondary to the service-connected recurrent low back pain with intermittent nerve root irritation and pain in both legs.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from June 1977 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from several rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in April 2009, denied service connection for a left knee disability; in August 2009, denied service connection for a right knee disability; and in October 2009, denied service connection for sleep apnea.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

1.  Secondary Service Connection for Sleep Apnea

The Veteran essentially contends he has sleep apnea due to his low back condition.  The record reflects that service connection has been granted for recurrent low back pain with intermittent nerve root irritation and pain in both legs.  

In support of his claim, the Veteran submitted an opinion from a VA physician, Dr. J., dated in August 2009, in which Dr. J. indicated that the Veteran had severe sleep apnea and severe degenerative disc disease of the thoracolumbar spine.  Dr. J. opined that because of the Veteran's spine problems, it was as likely as not that his sleep apnea was caused directly from his chronic degenerative disc disease of the thoracolumbar spine.  Dr. J. explained that there are multiple causes of obstructive sleep apnea, including many nasal causes of sleep apnea.  Dr. J. further indicated that sleep apnea can be from problems with the spine with osteophytes anteriorly and/or swelling of the retropharyngeal space, and that any of that can narrow the airway from the tongue down to the larynx, which could cause or worsen sleep apnea.  Finally, Dr. J. opined that the lower back can play a significant role in the Veteran's development of sleep apnea.  

Thereafter, on a VA examination in October 2009, the diagnosis was obstructive sleep apnea.  The examiner noted that a review of the medical literature published in peer-reviewed journals does not show any evidence that recurrent low back pain with intermittent radiating pain in the legs can cause sleep apnea; that a research article indicated that the risk factors for sleep apnea included obesity, craniofacial or upper airway soft tissue abnormalities, heredity, smoking, and nasal congestions; and that the peer-reviewed medical literature did not indicate that degenerative disc disease of the thoracolumbar spine can cause sleep apnea.  The VA examiner opined that it was less likely than not that the Veteran's diagnosis of sleep apnea was secondary to his chronic degenerative disc disease of the thoracolumbar spine.  

On a VA examination in December 2009, the examiner was asked to clarify the VA examiner's opinion that was given in October 2009.  The examiner noted that service connection had been established for the lower lumbar spine, but that the letter from the VA physician, Dr. J., dated in August 2009, discussed the pharyngeal area, which was actually the cervical spine, for which service connection had not been granted.  The examiner further noted that the Veteran did have an osteophyte at the anterior L5 vertebra, which was in the lumbar spine and not the cervical spine, which, the examiner claimed, was the point that Dr. J. made in the August 2009 letter.  The VA examiner indicated that a review of medical records showed that the Veteran had a septal deviation and enlarged turbinates, and underwent turbinate reduction and septoplasty in October 2007, after the diagnosis of sleep apnea in January 2007.  The examiner also noted that Dr. J. indicated there were numerous upper respiratory causes of sleep apnea, and that the Veteran had a history of deviation of the nasal septum, which required surgery in 2007.  The examiner opined that the Veteran's sleep apnea was less likely than not secondary to his service-connected lumbar spine disability.  

The Board acknowledges that both the VA physician, Dr. J., and the VA examiners specifically addressed whether the Veteran's current sleep apnea was caused by the Veteran's service-connected low back condition, but did not specifically address whether sleep apnea was aggravated or worsened by the Veteran's service-connected low back condition.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, a more definitive medical opinion on the question of whether the Veteran's sleep apnea has been aggravated by his service-connected low back condition is needed.  

In addition, the Board notes that Dr. J. indicated that sleep apnea can be from problems with the spine with osteophytes anteriorly and/or swelling of the retropharyngeal space, and that any of that can narrow the airway from the tongue down to the larynx, which could cause or worsen sleep apnea.  While Dr. J. did not specifically refer to the cervical spine in mentioning osteophytes, the VA examiner in December 2009 noted that the Veteran did have an osteophyte at the anterior L5 vertebra, which was in the lumbar spine and not the cervical spine, which, the examiner claimed, was the point that Dr. J. made in the August 2009 letter.  While it is not clear that Dr. J. was referring to a cervical osteophyte in rendering that opinion, the VA examiner has concluded such.  Thus, on remand, this discrepancy should be specifically addressed.  

2.  Service Connection for Right and Left Knee Disabilities

The Veteran contends his current left and right knee pain and problems are related to service.  He contends that he has had constant pain in his right knee since he was treated for a spider bite to his right knee in service.  He also has contended that he has had left knee pain since service.

Service treatment records (STRs) show that in July 1979, the Veteran was treated for a laceration to the left knee, and he was treated with a Band-Aid.  In January 1985, he complained of left knee pain for three days, on standing only.  He reported a past history of a smoke generator falling on his knee, and the assessment was tenosynovitis.  In October 1986, he was seen for complaints of right knee pain, and was treated for an insect bite on his right knee.  He reported pain and swelling in the right knee, and an abscess developed.  Several days later he was seen for a dressing change and was asymptomatic.  The assessment was that the abscess had resolved.  

In a letter dated in February 2009, Dr. J. reported that the Veteran had chronic pain to his left knee.  Dr. J. indicated that service medical records were reviewed and showed that while on active duty, the Veteran was treated for left shoulder and knee pain, and continued to have these problems today.  Dr. J. indicated that in most cases of joint pain, the pain began with an injury, after lifting a heavy object, making an abrupt movement, or from an accident, and that once joint pain occurs, people can suffer throughout life with minor to major pain.  Dr. J. reported that to this day, the Veteran was still being treated for left knee pain, and opined that it was as likely as not that the Veteran's problems with knee pain, "more like than not started on active duty and continues today".  

On VA examination in December 2009, the Veteran reported he first began to have knee pain in service.  He reported an incident in the 1970s in service when a generator fell on his knee, and then in the 1980s he was bitten by a brown recluse spider on the opposite knee, and had bilateral knee pain thereafter.  He reported that his knee pain and symptoms continued after service, and that he just treated with over-the-counter medications.  The impressions included iliotibial band syndrome of the right knee and chronic strain of the bilateral knees.  The examiner was asked to examine the Veteran as the VA treatment records did not show a current diagnosis of chronic knee disability, and to also review the STRs and the opinion from Dr. J.  The VA examiner indicated, however, that Dr. J. did not provide an opinion related to the Veteran's knee condition.  The examiner cited the left knee laceration in service in July 1979, the complaint of left knee pain and diagnosis of tenosynovitis in January 1985, and the treatment for an insect bite of the right knee in October 1986, and indicated that there was  no other mention of knee pain in service following these dates, and that the next mention of knee pain was in June 2009.  The examiner took into consideration that there was no evidence that the Veteran developed a chronic right knee disability in service, and that rather, an acute problem was treated and resolved.  The examiner also noted that following discharge there was no mention of knee pain between 1992 and 2005, and that the first mention of bilateral knee pain was four years after that.  The examiner opined that the Veteran's current knee problems were less likely than not related to the treatment that he received for his knees in service.

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board initially notes that in the VA examination report of December 2009, the examiner mistakenly indicated that Dr. J. did not provide an opinion related to the Veteran's knee condition.  The record, however, shows that Dr. J. did provide an opinion regarding the etiology of the Veteran's left knee pain.  Thus, a supplemental medical opinion should be obtained, after the examiner reviews the opinion dated in February 2009 from Dr. J.  In addition, the VA examiner appears to have based the opinion on the fact that treatment records did not show that the Veteran had complaints of knee pain until many years after service - in 2009.  The Veteran has, however, contended that he has had bilateral knee pain since the incidents in service wherein he had injuries to his left and right knees.  The Veteran is competent to report lay-observable events as well as his symptoms in and after service.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Since the VA examiner in 2009 did not acknowledge the Veteran's competency to report bilateral knee pain and other symptoms since service, on remand, a supplemental opinion should be obtained, or if the examiner is not available, another VA examination with opinion.  The VA examiner should be advised as to the Veteran's competency to report lay-observable events and on the presence of symptoms he may have experienced with his knees, and should again be asked to render an opinion, with supporting rationale, as to whether any right or left knee disability may be related to service.  

Finally, the Board notes that while the Veteran has contended that Dr. J. linked his current right knee problems to service, the record does not show that Dr. J. has provided any such opinion.  While Dr. J. has provided an opinion linking the Veteran's left knee problems to service, the right knee was not included in this opinion.  Thus, on remand, the Veteran should be provided an opportunity to supplement the record, if any additional opinions from Dr. J. are available.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran provide any additional opinions or treatment records from the VA physician, Dr. J., to specifically include any opinions relating his right knee condition(s) to service and/or addressing whether, and to what extent, the anterior L5 osteophyte caused or aggravated sleep apnea.  

2.  Obtain complete and current VA treatment records, dated from February 2010 to the present, regarding any treatment for the Veteran's sleep apnea, right knee problems, and left knee problems.  This should specifically include any additional records or opinions from Dr. J.  A negative reply should be requested.

3.  Arrange for the VA examiner who provided the December 2009 examination report and opinion to review the Veteran's claims folder, and then to render the following opinions:  (1) whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's sleep apnea is aggravated by his service-connected low back disorder; (2) whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that any current left knee disability is related to service; and (3) whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that any current right knee disability is related to service.  A complete rationale for any opinions offered must be provided.

a.  The examiner should be asked to specifically address the conclusion made in the December 2009 VA examination report that Dr. J. was referring to a cervical osteophyte (rather than the lumbar osteophyte) in rendering the August 2009 opinion.  In that regard, the Board notes that there is discrepancy in the VA examiner's opinion since Dr. J. has opined that the Veteran's sleep apnea was caused by chronic degenerative disc disease of the thoracolumbar spine, and there is no indication that Dr. J was referring to the cervical spine.  The examiner should check the claims folder in case a supplemental opinion from Dr. J is submitted.

b.  Note: In providing an opinion re the etiology of any knee disorder, the examiner must take into consideration that the Veteran is competent to report bilateral knee pain and other symptoms during and since service.  The opinion provided must reflect that such consideration was given to the Veteran's self-reported history.

c.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

e.  If the examiner cannot answer any of the above question without resorting to mere speculation, the examiner should state why this is so.

f. If the original VA examiner (from December 2009) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

